Citation Nr: 1331339	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  06-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disorder (status post anterior cruciate ligament repair of the left knee), based upon recurrent subluxation or instability.

2.  Entitlement to an initial compensable evaluation prior to November 8, 2010, and an evaluation in excess of 10 percent thereafter for a left knee disorder, based upon limitation of flexion.

3.  Entitlement to an initial compensable rating for a left knee disorder, based on limitation of extension.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disorder (acromioclavicular strain of the right shoulder).


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to June 2005, and had additional service with the Minnesota Army National Guard until August 2011.  He is the recipient of the Global War on Terrorism Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2010, April 2012, and March 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  Thereafter, the AOJ issued a June 2013 rating decision granting a separate 10 percent rating for the degenerative joint disease with painful motion associated with the Veteran's service-connected left knee disorder, effective November 8, 2010.  However, as that award did not represent a complete grant of the benefits sought on appeal, the claim has remained pending.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As discussed in further detail below, the Board has decided to continue the Veteran's current rating for left knee instability and to assign separate evaluations for limitation of flexion and extension of the affected joint.  Accordingly, the Board has recharacterized the appeal as set forth on the title page. 

As a final introductory matter, the Board acknowledges that the Veteran's representative has submitted an appellate brief alleging clear and unmistakable error (CUE) in the AOJ's denial of service connection for right and left ulnar neuropathy.  See July 25, 2013, Written Brief Presentation.  Although that pleading was submitted directly to the Board, applicable law directs that the AOJ has original jurisdiction over allegations of CUE in its prior rating decisions.  Accordingly, the Board will refer the contention of CUE in this case to the AOJ for initial consideration.  Similarly, the Board lacks jurisdiction to consider, and must therefore refer, a claim for service connection for hypertension, which was also raised in the July 2013 brief but has not yet been developed for appellate review. 

The issue of an initial increased rating for the Veteran's right shoulder disorder is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Since the effective date of service connection (June 3, 2005), the Veteran's left knee disorder has been manifested by no more than slight instability, with no evidence of recurrent subluxation. 

2.  Since the effective date of service connection, the Veteran's left knee disorder has been manifested by functional loss (painful active and repetitive motion).

3.  Since the effective date of service connection, the Veteran's left knee disorder has been manifested by functional loss (painful active and repetitive motion and flare-ups).


CONCLUSIONS OF LAW

1.  Since the effective date of service connection (June 3, 2005), the criteria for an initial rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes (DCs) 5257 (2012).

2.  From the effective date of service connection (June 3, 2005), to November 7, 2010, the criteria for an initial rating of 10 percent, but no higher, for left knee limitation of flexion were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2012).

3.  Since November 8, 2010, the criteria for a rating in excess of the 10 percent assigned for left knee limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2012).

4.  Since the effective date of service connection (June 3, 2005), the criteria for an initial rating of 10 percent, but no higher, for left knee limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In this case, the record reflects that the Veteran was notified in a June 2005 letter of the evidence needed to establish service connection for a left knee disorder.  Service connection was later granted, and the Veteran appealed the initial disability rating assigned.  Generally, when service connection has been established and an initial rating and effective date have been assigned, the claim is considered substantiated, thereby rendering the question of notice under 38 U.S.C.A. § 5103(a) moot because the purpose that such notice was intended to serve has been fulfilled.  Dingess/Hartman, supra, at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has met its duty to notify with respect to the Veteran's left knee claim, the only issue decided herein.  38 C.F.R. § 3.159(b).

VA also has met its duty to assist regarding the aforementioned claim.  The Board is satisfied that the AOJ has substantially complied with its most recent directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the AOJ has obtained the Veteran's relevant service and post-service treatment records, including his VA records and those elicited from private, fee-based medical providers (Orthopedic Medicine & Surgery, LTD and CDI) in accordance with the Board's latest remand.  It does not appear that records from Abbott NW have been obtained.  In a March 2013 letter, VA requested that the Veteran authorize a release in order for VA to obtain records from this facility.  However, no response or release has been received from the Veteran.  Further, in April 2013, VA made a specific request to the VAMC to obtain any records dated from 2009 to the present from Abbott NW pertaining to fee basis treatment.  No such records were within the records received from the VAMC.  Consequently, the Board concludes that, to the extent additional evidence remains outstanding in support of this claim, the responsibility lies with the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).

In addition to records procurement, VA has assisted the Veteran by affording him left knee examinations in July 2005 and November 2010.  The Veteran has not contested the results of those examinations, and the Board considers them adequate to address his left knee symptoms in the context of the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  In particular, the examinations were based on a thorough review of the relevant medical evidence of record, consideration of the Veteran's self-reports about the severity and impact of his disability, and physical examination, which adequately addressed the rating criteria.  Moreover, while mindful of the passage of time since the most recent examination, the Board observes that there is nothing in the record that suggests that the Veteran's status post anterior cruciate ligament repair of the left knee has subsequently worsened.  As such, another VA examination is unnecessary with respect to that service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  

In further compliance with the March 2013 remand, the Veteran's left knee claim has been readjudicated in a June 2013 rating decision in which the AOJ awarded a separate 10 percent rating based on limitation of flexion.  The AOJ also issued a concurrent Supplemental Statement of the Case (SSOC), addressing the evidentiary development that has transpired since the previous SSOC.  As such, the AOJ has substantially complied with VA's mandate to consider all additions to the record since the most recent Statement of the Case or SSOC.  See 38 C.F.R. § 19.31 (2012).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been met with respect to the Veteran's left knee claim such that appellate review of that issue may now proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
Disability Evaluation

The Veteran contends that his left knee disorder is worse than indicated by the evaluations assigned since the date of service connection.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  The assignment of such ratings is based upon careful consideration of the evidence, with all reasonable doubt being resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, a claim arises from a disagreement with the initial disability rating, evaluation of the relevant evidence of record since the date of service connection, and consideration of the propriety of "staged ratings" (i.e., the assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In this case, the AOJ granted an initial 10 percent rating for left knee instability, effective June 3, 2005, but subsequently awarded a separate 10 percent rating based upon limitation of flexion, effective November 8, 2010.  For the reasons set forth below, the Board finds that 10 percent evaluations for instability and for limitation of flexion and extension are warranted throughout the entirety of the appeal. 

The Board now turns to the specific diagnostic criteria implicated in this case.  The Veteran's left knee disorder has been evaluated under DC 5257, which contemplates both instability and recurrent subluxation.  38 C.F.R. § 4.71a, DC 5257.  Specifically, DC 5257 provides for a 10 percent rating for recurrent subluxation or lateral instability that is slight, while assigning higher ratings of 20 percent and 30 percent based upon moderate and severe symptoms.  Id.

With regard to the use of the words slight, moderate, and severe in DC 5257 (and various other diagnostic codes), the Board acknowledges that such terms are not expressly defined in the rating schedule.  Hence, rather than applying a mechanical formula, the Board must evaluate the use of that terminology, as well other pertinent evidence, to ensure that its decision is just and equitable.  38 C.F.R. § 4.6 (2012).  Moreover, the use of that terminology by VA examiners and other clinicians, while a factor for consideration, is not dispositive of the issue.  Rather, such evidence must be evaluated in the context of the overall record in deciding whether to grant an increased rating based on instability. 38 C.F.R. §§ 4.2, 4.6.

Significantly, for purposes of this decision, separate ratings for instability and limitation of motion codes do not violate the rule against pyramiding.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997);VAOPGCPREC 9-98 (August 14, 1998).  Indeed, that is why the Veteran has been assigned evaluations under both DC 5257 and DC 5260, which contemplates limitation of flexion.  38 C.F.R. § 4.71a, DC 5260.  Specifically, the latter code provides for a zero percent rating for flexion limited to 60 degrees; a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; and a 30 percent rating for flexion limited to 15 degrees.  Id.    

By comparison, DC 5261 provides for a noncompensable rating for extension limited to 5 degrees; a 10 percent rating for extension limited to 10 degrees; a 20 percent rating for extension limited to 15 degrees; a 30 percent rating for extension limited to 20 degrees; a 40 percent rating for extension limited to 30 degrees; and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2012).  That diagnostic code is also applicable in the instant case since separate ratings may be assigned for limitation of flexion and extension of the same knee.  Indeed, when a claimant has both a compensable level of limitation of flexion and a compensable level of limitation of extension, those limitations must be rated separately to adequately compensate for the loss of mobility, or other function, caused by the underlying injury.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

As with DCs 5260 and 5261, the arthritis codes (DCs 5003 and 5010) may be used to assign evaluations separate from those awarded under DC 5257.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2012).  Conversely, evaluations based upon limitation of flexion and extension may not be combined with compensable ratings under the arthritis codes.  That is because DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis) are themselves predicated on loss of motion.  Moreover, the criteria underlying those codes direct that arthritis confirmed by X-ray will be rated under the limitation-of-motion code corresponding to the affected joint, or joints.  38 C.F.R. § 4.71a, DC 5003 (2012).  When, however, the limitation of motion is noncompensable, a rating of 10 percent may be applied to each major joint, or group of minor joints, affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  38 C.F.R. § 4.71a, DC 5003 (2012).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints, or two or more minor joint groups, will warrant a rating of 10 percent.  Additionally, in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2012).  Moreover, in rating any form of arthritis, including that which affects the knees, painful motion is an important factor of the underlying disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, are entitled to at least the minimum compensable rating.  In this regard, it is important to consider objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite, undamaged joint.  See 38 C.F.R. § 4.59 (2012).  It is likewise important to note that 38 C.F.R. § 4.59 is not limited to arthritic disorders and, thus, VA should address its applicability when raised by the claimant or by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In considering the overall degree of impairment under the limitation of motion codes, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are for application.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Those sections allow for the award of a higher rating based on functional loss caused by factors such as pain, weakness, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40 (2012); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, while pain may result in functional loss, the two factors are not indistinguishable.  In other words, the pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss for VA rating purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Having thus outlined the relevant rating criteria applicable to the Veteran's left knee claim, the Board now turns to the pertinent evidence of record.  Such evidence consists of service and post-service treatment records, VA examination reports, and the Veteran's own lay statements.

The service treatment records reveal that the Veteran injured his left knee during his overseas deployment to Kosovo, and that he subsequently underwent surgery to repair his torn anterior and medial collateral ligaments.  In the wake of that June 2004 procedure, the Veteran received additional in-service treatment, the reports of which describe his post-operative recovery as "slow."

Following his separation from service, the Veteran presented for an initial VA examination in July 2005.  At that time, he reported that he had recently suspended an "aggressive" course of physical therapy, which had proven ineffective in resolving the intrapatellar tendonitis in the medial aspect of his left knee.  The Veteran stated that his current symptoms included pain on extension, coupled with resistance of the affected joint whenever he attempted to increase his level of physical activity.  He also complained of "pinpoint tenderness" in the inferomedial aspect of the left patella, for which he was seeking further medical evaluation.  The Veteran also reported that he cannot run for long distances or kneel.

Concurrent clinical testing revealed good muscle tone (5/5) throughout the left knee region, with the exception of a slight atrophied left quadriceps muscle.  Minimal effusion was also observed in the affected joint, as was tenderness to palpation.  The latter was apparent not only from the Veteran's unequal weight bearing and ensuing gait abnormality but also from his positive McMurray's test.  The examiner commented that it was difficult to appreciate any movement on anterior and posterior drawer testing.  Flexion was to 135, which was considered by the examiner to be full.  The Veteran did report pain on extension at zero degrees in the left knee, versus the right.  He also complained of painful flare-ups of pain in response to heavy lifting or repetitive use.  Significantly, the examining VA clinician construed such complaints as evidence of painful motion sufficient to trigger the application of the DeLuca provisions, noting that there was no infatigability or incoordination, but pain on movement.  The examiner continued that repetitive use will bring on intensified pain with evidence of the knee at time giving way with fatigability occurring with range of motion as described for DeLuca issues.

In addition to interviewing and examining the Veteran, the aforementioned VA clinician reviewed the results of recent left knee X-rays, which were significant for osteophyte formation, small joint effusion, and related post-operative changes consistent with anterior cruciate ligament (ACL) repair.

Subsequent VA and private medical records reflect additional treatment for left knee pain and related symptoms.  Specifically, VA records dated in April 2009 show that he received authorization to obtain private, fee-based left knee treatment, up to and including surgery.  

The Veteran had a May 2009 consultation with a private physician affiliated with Orthopedic Medicine and Surgery, LTD.  During that consultation, the Veteran complained of progressively worsening pain, localized in the lateral aspect of his left knee and accompanied by swelling, and a sensation of "giving way."  

The private consultation included clinical testing, which yielded findings similar to those noted in the June 2005 VA examination report.  Indeed, the Veteran was again found to have slight muscle atrophy in the left knee region, with point tenderness to palpation at the lateral joint line, and a positive McMurray's sign for internal rotation.  In contrast, his McMurray's sign for external rotation was negative, as were the results of his anterior and posterior drawer, Lachman's, pivot shift, Dial (posterolateral rotation), and valgus/varus stress tests.  Likewise, evaluation of the Veteran's gait yielded no evidence of abnormalities.  Nor were any deficiencies observed during strength testing with flexion and extension.  Nevertheless, the Veteran was shown to have slightly reduced left knee range of motion, spanning 0 to 125 degrees; although specific flexion and extension measurements were not indicated.  Overall, the Veteran's left knee functional loss was deemed consistent with an assessment of a lateral meniscal tear, status-post anterior ACL reconstruction, accompanied by chondromalacia.  In addition, X-ray testing revealed early degenerative changes for which arthroscopic surgery was not seen as an effective treatment option.  Despite that prognosis, the Veteran remained in favor of undergoing a left knee arthroscopy and partial meniscectomy, as documented in the May 2009 consultation report.  He later changed his mind, however, opting for a more conservative course of outpatient treatment.  See August 20, 2009, VA outpatient treatment note (indicating, inter alia, that the Veteran "has decided he does not want to go through with left knee surgery").   

The record thereafter shows that, in November 2010, the Veteran was afforded a follow-up VA examination in which he complained of left knee giving way, stiffness, weakness, incoordination, decreased speed of joint motion, repeated effusions, instability, swelling, tenderness, and painful motion.  The Veteran reported that he was able to stand for 15-30 minutes, walk for one to three miles, and occasionally used a brace.  He further reported a lack of stamina, decreased strength, and lower extremity pain.  He stated that these manifestations, in tandem with the symptoms underlying his service-connected right shoulder disorder, had caused him to miss approximately six weeks of work during the past year.  Nevertheless, the Veteran acknowledged that he remained employed fulltime as a commercial truck driver.  

As on prior evaluations, clinical testing was significant for tenderness in the medial and lateral joint line, as well as pain and tenderness in the patella of the Veteran's left knee.  The Veteran's gait was normal and there was no evidence of abnormal weight bearing.  His McMurray's test results were again positive, denoting instability consistent with a torn left meniscus and ACL repair surgery.  Conversely, the Veteran's Lachman's, drawer, and collateral ligament stress test results were all within normal limits.  Moreover, there was no evidence of gait antalgia, malunion of the tibia or fibula, ankylosis, or other significant joint abnormalities.  

On range of motion testing, the Veteran displayed left knee flexion that was limited to 120 degrees, with normal (0 degrees) extension.  Significantly, he exhibited increased pain during active motion of the left knee, relative to the right.  Moreover, during repetition, the Veteran displayed further painful motion of the left knee, but no additional functional loss.  As on the prior VA examination, the Veteran reported painful flare-ups, which were precipitated by walking and other physical activity.  He described his flare-ups as "severe" in nature, occurring at an average frequency of once every 2-3 weeks and lasting for an approximate duration of 5-10 minutes.  The Veteran further indicated that his flare-ups were productive of functional impairment as they interfered with his ability to extend his left knee.  However, he acknowledged that these episodes did not otherwise interfere with his mobility.  IT was also noted that the left knee disability had a mild impact on his ability to do chores, shop, travel, and a moderate impact on his ability to exercise and participate in recreational and sporting activities.  

The subsequent evidence of record reflects additional treatment for right shoulder symptoms, but is silent with respect to the Veteran's left knee.  

After careful consideration, the Board finds that the evidence of record does not support the award of additional compensation under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  As noted previously, the Veteran has already been assigned a 10 percent rating under that diagnostic code.  Thus, to warrant a higher evaluation, he would need to demonstrate left knee instability or recurrent subluxation that was moderate in degree.  Id.  This has not been shown.  On the contrary, while he has complained of a sensation of "giving way" and demonstrated meniscal abnormalities through a positive McMurray's test, his other tests for left knee instability have all been consistently negative.  Moreover, there has not been any complaint or clinical finding of instability, nor any evidence suggestive of recurrent subluxation, with respect to the affected joint.  Consequently, while mindful that the term "slight" has not been expressly defined in the Rating Schedule, the Board finds that this has been the most appropriate description for the Veteran's left knee instability since the effective date of service connection.  Moderate instability or recurrent subluxation has neither been contended nor shown.  As such, the Board finds that it is equitable and just to continue the Veteran's current 10 percent rating assignment under DC 5257.  Id.; 38 C.F.R. § 4.6.  

Conversely, the Board finds that higher evaluations are warranted under the criteria governing limitation of motion.  In this regard, the Board considers it significant that the July 2005 VA examiner expressly noted that the Veteran's left knee pain during repetitive motion implicated the DeLuca factors.  That VA examiner likewise noted that the Veteran had a history of painful left knee flare-ups following repetitive use and heavy lifting, as well as slightly atrophied muscle tissue in the vicinity of the affected joint.  Such evidence of lack of endurance and atrophy from disuse is illustrative of a degree of functional loss contemplated by both Deluca and Mitchell.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 38-43.  Similarly illustrative are the Veteran's uncontroverted complaints of pain and swelling throughout the left knee, as well as his reports of flare-ups precipitated by walking and other physical exertion.  

The above evidence is likewise demonstrative of painful flexion and extension for which minimal compensable ratings are warranted under 38 C.F.R. § 4.59.  In finding that regulatory provision to be applicable, the Board notes that, while the July 2005 VA examiner did not specifically diagnose arthritis, she did identify osteophyte formation in the region of the Veteran's left knee where degenerative changes were later shown.  In any event, as discussed previously, 38 C.F.R. § 4.59 allows for minimal compensable ratings based upon objective evidence of painful motion, regardless of whether arthritis is clinically noted.  See id; see also Burton, 25 Vet. App. at 5.

Accordingly, taking into account the tenets of DeLuca and Mitchell, and applying 38 C.F.R. § 4.59 in the context of Burton, the Board finds that, despite the lack of objective evidence of compensable limitation of motion during the appeals period prior to November 8, 2010, the Veteran exhibited concurrent functional loss sufficient to warrant initial 10 percent ratings under both DCs 5260 and 5261 after considering DeLuca.  38 C.F.R. § 4.71a, DC 5260, 5261.  As has already been indicated, the assignment of separate evaluations for loss of flexion and extension does not violate the rule against pyramiding.  Furthermore, such evaluations are proper where, as here, the evidence does not clearly show that only one type of motion was limited.  Indeed, the July 2005 VA examiner did not specify whether the Veteran's functional loss affected only his ability to flex or extend his left knee.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that, since the date of service connection, his left knee disorder has met the criteria for minimal compensable ratings for reduced flexion and extension.  See id; see also 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 38-43, Burton, 25 Vet. App. at 5.  

The Board further finds that such rating assignments have remained appropriate since November 8, 2010.  That was the date of the Veteran's most recent VA examination, when he displayed increased left knee pain on active and repetitive motion.  Based upon that showing of functional loss, the AOJ has already assigned a 10 percent rating under DC 5260, taking into account the provisions governing painful joints set forth in 38 C.F.R. § 4.59.  Such a minimal compensable rating is likewise warranted under DC 5261.  Indeed, while on November 8, 2010, the Veteran's range of extension was within normal limits, he was expressly noted to have flare-ups that prevented him from fully extending his left knee.  The Board construes such impairment to be the functional equivalent of limitation of extension, for which a minimal 10 percent rating is warranted under DC 5261.  38 C.F.R. §§ 4.59, 4.71a, DC 5261.  Conversely, there is nothing in the November 8, 2010 VA examination report that suggests that the Veteran's painful flare-ups imposed additional limitation on his left knee flexion.  Consequently, the Board finds that the results of that most recent examination are sufficient to warrant a minimal compensable rating, based upon limitation of extension due to pain, but insufficient to justify a higher rating beyond the 10 percent already assigned for limitation of flexion.  See 38 C.F.R. § 4.71a, DCs 5260, 5261; see also 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 38-43, Burton, 25 Vet. App. at 5.  Indeed, there is no evidence that, during the November 8, 2010, examination, or at any time thereafter, the Veteran's ability to flex his left knee has been further reduced by any of the factors described in DeLuca and Mitchell.  

The Board has considered whether the Veteran's left knee symptoms have warranted the assignment of additional separate, or higher, ratings under any other applicable diagnostic criteria.  However, given the Board's decision to assign separate 10 percent ratings for limitation of flexion and extension, effective the date of service connection, additional compensation is precluded under the arthritis codes.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  Moreover, despite the Veteran's documented left knee surgery, there is no evidence that his post-operative residuals warrant a rating under the scar codes before or after the regulation change effective October 23, 2008.  38 C.F.R. § 4.118, DCs 7801-7805; see 73 Fed. Reg. 54710.  Nor is there any evidence of other left knee symptoms sufficient to warrant compensation under 38 C.F.R. § 4.71a, DC 5256 (no diagnosis of ankylosis), DC 5258 (no dislocated semilunar cartilage), 5259 (no removal of semilunar cartilage that is symptomatic), DC 5262 (no impairment of tibia and fibula), and DC 5263 (no diagnosis of genu recurvatum).  Consequently, the Board finds no basis to award additional schedular compensation beyond that which it has already assigned.

The Board's analysis does not end here, as it must also consider whether the Veteran's left knee disorder presents such an exceptional or unusual disability picture as to warrant referral for an extaschedular rating.   See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Consideration of such a rating is proper if the schedular criteria are rendered impractical by factors including marked interference with employment or frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires the assignment of an extraschedular rating.

In applying the Thun criteria to the facts of the instant case, the Board finds that the evidence does not present such an exceptional disability picture that the available scheduler evaluations are inadequate to evaluate his service-connected left knee.  The rating criteria adequately addressed his functional impairment as the result of limited motion, instability, pain, fatigue, flare-ups, etc.  The Veteran has attested to occupational impairment arising from his left knee disorder.  Indeed, during his November 2010 VA examination, he noted that the symptoms underlying both that disability and his service-connected right shoulder disorder had caused him to miss six weeks of work during the past year.  However, the Veteran acknowledged that he remained employed fulltime.  In any event, as discussed previously, the diagnostic codes used to grant higher schedular ratings for the Veteran's left knee disorder have taken into account the evidence of functional loss presented in this case.  Accordingly, the Board finds that the overall record does not show that this disability adversely impacts his overall functioning to an extent beyond that which is contemplated by his current schedular ratings.  Accordingly, the Board finds that the evidence does not show that the Veteran's left knee disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).

In sum, the weight of the competent and credible evidence shows that, since the date of service connection, the Veteran has been entitled to separate 10 percent schedular evaluations for instability and for limitation of flexion and limitation of extension affecting his left knee.  However, the record does not show that his left knee disorder warrants any additional VA compensation, on either a schedular or extraschedular basis.  The Board has considered the assignment of staged ratings, but has ultimately concluded that the above evaluations have most nearly approximated the Veteran's service-connected disability throughout the entire pendency of this appeal.  See Fenderson, 21 Vet. App. at 509-10.  All reasonable doubt has been resolved in the Veteran's favor in reaching these determinations.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for status post anterior cruciate ligament repair of the left knee, based upon instability, is denied.  

For the appeals period from June 3, 2005, to November 7, 2010, entitlement to an initial disability rating of 10 percent for status post anterior cruciate ligament repair of the left knee, based upon limitation of flexion, is granted, subject to the laws and regulations governing the payment of VA compensation.

For the appeals period since November 8, 2010, entitlement to a rating in excess of 10 percent for status post anterior cruciate ligament repair of the left knee, based upon limitation of flexion, is denied.  

Entitlement to an initial rating of 10 percent for status post anterior cruciate ligament repair of the left knee, based upon limitation of extension, is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's right shoulder claim.  38 C.F.R. § 19.9 (2012).  

Pursuant to the Board's March 2013 remand, the AOJ has obtained additional records showing VA and fee-based private treatment for the Veteran's service-connected right acriomioclavicular strain.  Significantly, those recently obtained records indicate that he may have received additional relevant treatment, which is not yet associated with his claims file.  

Specifically, an October 1, 2012, VA urgent care note indicates that the Veteran was recently treated for right rotator cuff problems at an Air Force Base emergency room in Las Vegas, Nevada.  Accordingly, as the Board is now on notice of outstanding and potentially pertinent treatment records, reasonable efforts to obtain such records should be made on remand.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  

Therefore, to ensure that his file is complete for rating purposes, efforts to obtain any VA records generated after October 2012, should also be made on remand.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).

In addition to records procurement, a follow-up VA examination is needed in support of the Veteran's right shoulder claim.  He was last examined with respect to that issue in November 2010.  The Board recognizes that the mere passage of time alone is not sufficient to trigger the need for a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, in this case, there is evidence that the Veteran's service-connected disability may have recently worsened.  Indeed, the aforementioned October 1, 2012, VA urgent care note documents his complaints of increased right shoulder pain, accompanied by decreased range of motion and numbness in his right upper extremity.  In light of the Veteran's complaints, and given that the Board itself is precluded from independently assessing the current severity of his service-connected disability, it has no discretion but to remand his right shoulder claim for a new VA examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  That examination should address the current nature and severity of the Veteran's right shoulder disorder, including all orthopedic and neurological manifestations associated with that disability.  In this regard, the Board recognizes that the Veteran has filed separate claims for VA compensation for right upper extremity ulnar neuropathies; however, service connection has not yet been established for such conditions and, thus, any relevant signs and symptoms thereof should be considered in connection with the right shoulder claim on appeal.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  After eliciting any necessary authorization from the Veteran, request and obtain all records from the Air Force Base emergency room in Las Vegas, Nevada, where he reportedly sought treatment for rotator cuff problems on or about September 28, 2012.  

2.  Obtain and associate with the paper claims file, or electronic Virtual VA file, all treatment records from the VA Medical Center in St. Cloud, Minnesota, dated since October 15, 2012.  

3.  After the development requested in items 1 and 2 is complete, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and severity of his service-connected right shoulder disorder, identified as right acromioclavicular strain.  

The Veteran's paper claims file, and any additional relevant evidence contained in his electronic Virtual VA file, should be reviewed in conjunction with the examination and the examiner's report should expressly note that review.  

The examiner should describe in detail all orthopedic manifestations of the Veteran's right shoulder disorder, to expressly include ranges of motion expressed in degrees.

Additionally, given the complaints of right upper extremity numbness and related symptoms, the examiner should describe in detail all neurological manifestations of the Veteran's right shoulder disorder.  

All indicated clinical tests should be conducted.  If it is not possible, or necessary, to conduct any indicated clinical test, the examiner should so indicate with an explanation.

Additionally, the examiner should address the impact of the Veteran's service-connected right shoulder disorder, to include both its joint/range of motion and neurological manifestations, on his daily activities and his ability to maintain gainful employment.  38 C.F.R. § 4.10.

Any opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  In the extraordinary circumstance that the examiner is not able to answer the above questions or render an opinion without resort to speculation, the examiner should specifically explain the reasons for such.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, and following any additional development deemed necessary to avoid another remand, the issue remaining on appeal should be reajudicated.  If the requested benefit remains denied, the Veteran and his representative should be provided with a SSOC and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


